UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-6274



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


ERIC L. JACKSON, a/k/a Tango,

                Defendant - Appellant.


Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
Senior District Judge. (5:01-cr-00004-FPS-JES-1; 5:04-cv-00113-
FPS-JES)


Submitted:   June 26, 2008                 Decided:   August 11, 2008


Before MICHAEL and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Eric L. Jackson, Appellant Pro Se. Robert Hugh McWilliams, Jr.,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Eric L. Jackson seeks to appeal the district court’s

orders (1) denying his motion for a certificate of appealability,

and (2) accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2255 (2000) motion.   With regard

to the court’s order denying his motion for a certificate of

appealability, we dismiss the appeal for lack of jurisdiction

because the notice of appeal was not timely filed.

          When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty days

after the entry of the district court’s final judgment or order,

Fed. R. App. P. 4(a)(1)(B), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal

period under Fed. R. App. P. 4(a)(6).      This appeal period is

“mandatory and jurisdictional.”   Browder v. Dir., Dep’t of Corr.,

434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361

U.S. 220, 229 (1960)).

          The district court’s order was entered on the docket on

November 13, 2007.       The notice of appeal was filed, at the

earliest, on February 1, 2008.    Because Jackson failed to file a

timely notice of appeal or to obtain an extension or reopening of

the appeal period, we dismiss this portion of the appeal for lack

of jurisdiction.




                               - 2 -
               Turning to the district court’s order denying relief on

Jackson’s § 2255 motion,* the order is not appealable unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000).               A certificate of appealability will

not    issue      absent   “a    substantial       showing    of   the   denial   of    a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2000).           A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that any assessment of the constitutional claims by the

district court is debatable or wrong and that any dispositive

procedural ruling by the district court is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-

84 (4th Cir. 2001).

               We have independently reviewed the record and conclude

that Jackson has not made the requisite showing with regard to his

claim      that    counsel      failed    to   obtain   an    independent    test      to

determine the type of drugs involved in the offenses.                    We also note

that       Jackson    failed      to     object    to   the     magistrate    judge’s

recommendations with regard to his remaining ineffective assistance

of counsel claims after receiving proper notice and, therefore, has

waived appellate review of those issues.                     See Wright v. Collins,



       *
      We conclude that we have jurisdiction to review this order
because the application for a certificate of appealability filed in
the district court was filed within the applicable appeal period
and may be construed as a notice of appeal.

                                           - 3 -
766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474

U.S. 140 (1985).   Accordingly, we deny Jackson’s motion for a

certificate of appealability and dismiss the appeal of the order

denying § 2255 relief.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                        DISMISSED




                              - 4 -